Citation Nr: 9929067	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of an 
injury to the left side of the neck.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a left 
eye injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had verified active military service from 
September 1990 to May 1991.  His periods of unverified 
service are from October 1978 to January 1979 and from 
January 1984 to May 1984.  

The issues on appeal arise from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In October 1997, the 
Board of Veterans' Appeals (Board) remanded the veteran's 
claims for additional development.

REMAND

The veteran essentially contends that he is entitled to 
service connection for the residuals of a left shoulder 
injury, an injury to the left side of the neck, a back 
injury, and a left eye injury. 

On a March 1995 Form 9, the veteran indicated, in part, that 
he wanted to testify at the RO before a member of the Board.  
The veteran did, in fact, testify at the RO before a member 
of the Board, Michael D. Cheek, in June 1997.  However, Mr. 
Cheek is no longer employed by the Board and the veteran has 
been advised of this fact.  On a written statement associated 
with the claims file in September 1999, the veteran indicated 
that he wanted a new hearing at the RO before a current 
member of the Board.  Since the veteran has indicated that he 
wants the opportunity to testify at a new Travel Board 
hearing, the RO should contact him and schedule a personal 
hearing on his behalf.

Accordingly, this case is REMANDED for action as follows:

The RO should schedule a personal hearing 
for the veteran before a Member of the 
Board (Travel Board hearing) at the 
Regional Office and inform the veteran 
and his representative of the scheduled 
time and place of the hearing.  

Thereafter, the case should be returned to the Board for 
continuation of appellate review.  The veteran need take no 
action until he is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


